Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the outer surface has a contour line including a combination of a plurality of straight line segments that are smoothly continuous with each other” but based on specification, e.g., Fig.15 straight line segments of 313 are NOT smoothly continuous with each other in 314, i.e., two segments have discontinuity in the slope in 314. If there is support in the instant disclosure for an intervening segment (e.g. a curved section between straight line segments which make the three total segments smoothly continuous), then claim 7 would be rejected under 112a (essential/critical subject matter missing from the claim) since the “curved section” would be required to make the straight line segments smoothly continuous with each smoothly continuous. As such, this rejection is made as a 112b as it is unclear to the examiner how two connected straight line segments (with different slopes) may be smoothly continuous with one another. Lastly, the examiner notes that “smoothly continuous” (especially since it references “contour line” and “straight line segments”) is interpreted in the mathematical sense. Specifically, a function may be considered “smooth” if the derivative is continuous. In this case, it is clear to the examiner how the claimed straight line segments may be “continuous”; however, it is not clear how they may be “smoothly continuous”. If applicant did not mean “smoothly continuous” in the mathematical sense of “smoothly”, the examiner recommends re-wording the claim. One example would be to change “smoothly continuous” to “continuous”.

For the purposes of examination, prior art which teaches “the outer surface has a contour line including a combination of a plurality of straight line segments” is interpreted as reading upon the aforementioned claim limitation.
Claim 8 is rejected due to the dependency to a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murai et al. (US 20120297861 A1, prior art of record).
Regarding claim 1, Murai  discloses a gas sensor element (figs.1-5: 1) comprising a long plate-like element body (main body 2) and a porous protective layer (protective layer drawing used by Examiner below point B showing where two side face parts of protective layer meet ,i.e., corner parts), and, an outer surface of the side face parts (figs.2-3 outer surface of corner portions of  41/42) has a concave shape that is smoothly continuous with the corner parts (concave portion on both side of B are teaching on concave protective layer that is smoothly continuous with the corner parts) and its layer thickness increases toward the corner parts (Fig.2 :thickness a1 or a2 is less than a3, and the thicknesses to the left of a1 and downward from a2 are each less than a1 and a2 respectively). 

    PNG
    media_image1.png
    565
    808
    media_image1.png
    Greyscale

Regarding claim 2, Murai teaches all limitations of claim 1, as set forth above. Murai further discloses wherein the outer surface of the protective layer (4) has a concave shape (part of protection layer 4 around B is teaching on concave shape) that is smoothly continuous with the corner parts (corners B) at each of the end face part and the side face parts (at least figs.4A-4B teaches end face side also covered by protection layer).  
Regarding claim 3, Murai teaches all limitations of claim 1, as set forth above. Murai further discloses wherein the outer surface has a concave shape having a smooth curved surface (part of protection layer 4 around B is teaching on concave shape with smooth curved surface).  
Regarding claim 4, Murai teaches all limitations of claim 1, as set forth above. Murai further discloses wherein in a cross section in the longitudinal direction or in a direction orthogonal to the longitudinal direction, the outer surface has a contour line including a smoothly continuous curved line (curved portions around corner B teaches on this limitation).  
Regarding claim 5, Murai teaches all limitations of claim 1, as set forth above. Murai further discloses wherein the outer surface is configured such that a curvature radius at a flat portions of outer surfaces have curvature radius much bigger than 0.4mm).  
Regarding claim 6, Murai teaches all limitations of claim 1, as set forth above. Murai further discloses wherein the outer surface has a concave shape having a plurality of inclined faces that are smoothly continuous with each other (concave portions next to corners B can be divided to smaller curved portions and interpreted as plurality of inclined faces, therefore, teaching on plurality of inclined faces that are smoothly continuous with each other).  
Regarding claim 7, Murai teaches all limitations of claim 1, as set forth above. Murai further discloses wherein in a cross section in the longitudinal direction or in a direction orthogonal to the longitudinal direction, the outer surface (e.g., surface 4 in Fig.4) has a contour line including a combination of a plurality of straight line segments (straight line segments shown in the drawing by Examiner on protection layer 4) that are smoothly continuous with each other. 
Regarding claim 8, Murai teaches all limitations of claim 7, as set forth above. Murai further discloses wherein the outer surface is configured such that a bend part (e.g., points A shown in the drawing by Examiner are teaching on bend parts) formed in the contour line has a minimum angle of 150 or larger (the angle between two segment that meet in A makes an angle minimum 150 therefore teaching on the limitation).   
Regarding claim 9, Murai teaches all limitations of claim 1, as set forth above. Murai further discloses to detect a specific gas component in a gas to be measured (¶0003), the gas sensor (fig.5- gas sensor 8) further comprising a cylindrical housing (82) supporting an outer periphery of the gas sensor element (1), and a cover body (84/841/842) attached to one end of the cylindrical housing (82 and 84 are attached), wherein an end of the gas sensor element (1) at which the protective layer (e.g.,fig.1 4) is provided is housed in the cover body, and the measured gas is introduced into the cover body (84/841/843) through a through hole (843) provided in the cover body (84/841/842).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kojima (US-20030159928-A1,” Kojima”) and IWANO (DE-102014113274-A1, “IWANO”).
Kojima in ¶0017-¶0018 and Abstract teaches the outer surface is configured such that a curvature radius at a minimum rounded portion of the contour line is equal to or larger than 50 micrometers to provide advantages such as preventing chipping of the porous protective layer or dropping-off of ceramic particles of the porous protective layer which could otherwise result from subjection to a mechanical, external force, also providing enhanced water-induced-shock resistance for the edge portion. 
IWANO in Figs. 4A-4C, 6A-6B, 9A-9B and Fig.12 teaches protective layer P3 includes an end face part covering the one end face in laminate, side face parts covering side faces connected to the one end face in laminate, and corner parts where two adjacent ones of the end face part and the side face parts meet, and, an outer surface of one or more of the end face part and the side face parts has a concave shape that is smoothly continuous with the corner parts and its layer thickness increases toward the corner parts.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856